   Case 4:20-cr-00010-RSB-CLR Document 43 Filed 09/03/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

               Plaintiff,                                CIVIL ACTION NO.: 4:20-cr-10

        v.

 KELVIN TYRONE WILLIAMS,

               Defendant.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's June 16, 2020, Report and Recommendation, (doc. 41), to which no party has filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 41), as the

opinion of the Court. Williams’ Motion to Suppress (doc. 31) is, therefore, DENIED.

       SO ORDERED, this 3rd day of September, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
